Citation Nr: 1456699	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.

In March 2012, the Board remanded this matter for further evidentiary development.  It has been returned to the Board for adjudication.

As noted in the Board's March 2012 decision, while service connection for a back disability was previously denied in a final September 1990 rating decision, because additional service treatment records were not associated with the claims file until December 2008, service connection will be considered de novo.  See 38 C.F.R. § 3.156(c)(1).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

While the Board regrets the additional delay, further evidentiary development must be completed before the Board can adjudicate the Veteran's appeal.

The Veteran has been diagnosed with lumbar disc disease.  See September 2012 VA General Medical Examination (QTC).  On several occasions, the Veteran has asserted that he landed on a stump during a nighttime jump because his parachute did not open.  Id; Board Hearing Transcript at 3.  The Veteran was awarded the Parachutist Badge.  See DD-214.  He has also explained that he has experienced back pain since service.  See September 2012 VA General Medical Examination (QTC); Board Hearing Transcript at 6. 

VA must provide the Veteran a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

In this case, a VA examination is required to determine whether the Veteran has a current back disability as a result of injuries in service, as the standards of McLendon have been met. The Veteran is competent to report persistent symptoms of back.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board does note that the Veteran was afforded a VA examination in June 1990.  At that time the Veteran had no diagnosable back disabilities.  At this time, however, a diagnosis of back disc disease is of record.  As such, a VA examination is necessary to explore the relationship, if any, between service and the Veteran's current back disability.

As the matter is being remanded, updated VA treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dating from January 2013 to the present and associate those records with the claims file. All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and onset of any back disability.  The claims folder and a separate copy of this remand should be made available to the examiner for review.  All tests and studies deemed necessary should be accomplished.  Based upon a review of the claims folder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current low back disorder had its onset during the Veteran's military service or is otherwise traceable thereto.  In reaching his/her opinion, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The rationale for all opinions expressed should be explained in the examination report.  If the examiner determines that the Veteran does not have a current diagnosis of a low back disability, they should reconcile their findings with that of the September 2012 VA General Medical Examination.  If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, the AOJ should readjudicate the claim on appeal. If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




